Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1093)

Complainant
v.

Tri and Tri States Enterprises Inc.
d/b/a Sams Market,

Respondent.
Docket No. C-14-1586
Decision No. CR3413

Date: October 8, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Tri and Tri States Enterprises Inc. d/b/a
Sams Market, at 222 Admiral Street, Providence, Rhode Island 02908, and by
filing a copy of the complaint with the Food and Drug Administration’s (FDA)
Division of Dockets Management. The complaint alleges that Sams Market
impermissibly sold cigarettes to minors and failed to verify, by means of photo
identification containing a date of birth, that the purchasers were 18 years of age
or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21
U.S.C. § 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP
seeks to impose a $500 civil money penalty against Respondent Sams Market.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on August 12, 2014, CTP served
the complaint on Respondent Sams Market by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time
in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to

21 C.F.R. § 17.11, issue an initial decision ordering it to pay the full amount of the
proposed penalty.

Respondent Sams Market has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to
21 C.F.R. § 17.11, l assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At approximately 4:00 p.m. on April 23, 2013, at Respondent’s business
establishment, 222 Admiral Street, Providence, Rhode Island 02908, an
FDA-commissioned inspector observed Respondent’s staff selling a
package of Newport Non-Menthol Box 100s cigarettes to a person younger
than 18 years of age. The inspector also observed that staff failed to verify,
by means of photographic identification containing a date of birth, that the
purchaser was 18 years of age or older;

e Ina warning letter issued May 16, 2013, CTP informed Respondent of the
inspector’s April 23, 2013 observations, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned
that Respondent’s failure to correct its violations could result in a civil
money penalty or other regulatory action;

e At approximately 7:48 p.m. on October 24, 2013, at Respondent’s business
establishment, 222 Admiral Street, Providence, Rhode Island 02908, FDA-
commissioned inspectors documented Respondent’s staff selling a package
of Newport Box cigarettes to a person younger than 18 years of age. The
inspectors also documented that staff failed to verify, by means of
photographic identification containing a date of birth, that the purchaser
was 18 years of age or older.

These facts establish Respondent Sams Market’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B);

21 C.F.R. § 1140.1(b). The Secretary of the U.S. Department of Health and
Human Services issued the regulations at 21 C.F.R. pt. 1140 under section 906(d)
of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C. § 387£(d)(1); 75 Fed. Reg. 13,225,
13,229 (Mar. 19, 2010). Under 21 C.F.R. § 1140.14(a), no retailer may sell
cigarettes to any person younger than 18 years of age. Under 21 C.F.R.

§ 1140.14(b)(1), retailers must verify, by means of photographic identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger
than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against
Respondent Tri and Tri States Enterprises Inc. d/b/a Sams Market. Pursuant to 21
C.F R. § 17.11 (b), this order becomes final and binding upon both parties after 30
days of the date of its issuance.

Is/
Catherine Ravinski
Administrative Law Judge

